Citation Nr: 9901971	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-45 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2. Entitlement to service connection for a dermatologic 
disorder.  

3. Entitlement to service connection for gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1965.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal of an April 1993 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
posttraumatic stress disorder (PTSD), and from an August 1994 
rating decision of the RO, which denied service connection 
for dermatologic and gastrointestinal disorders.  


FINDINGS OF FACTS

1. Service connection for an acquired psychiatric disorder, 
including PTSD, was last denied by the RO in a March 1991 
rating action.  The veteran was notified of this action 
and of his appellate rights, but failed to file a timely 
appeal.

2. Since the March 1991 decision denying service connection 
for PTSD, the additional evidence, not previously 
considered, is cumulative and is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.

3. There has been no establishment of an etiologic nexus 
between any currently demonstrated dermatologic disorder 
and service, including exposure to Agent Orange during 
service.

4. There has been no establishment of an etiologic nexus 
between any currently demonstrated gastrointestinal 
disorder and service, including exposure to Agent Orange 
during service.


CONCLUSIONS OF LAW

1. The additional evidence submitted subsequent to the March 
1991 decision of the RO, which denied service connection 
for an acquired psychiatric disorder, including PTSD, is 
not new and material; thus, the claim for service 
connection for this disability is not reopened, and the 
March 1991 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998).

2. A dermatologic disorder was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.309(e) (1998).

3. A gastrointestinal disorder was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

I.  New and Material Evidence to Reopen
 a Claim for Service Connection for a Psychiatric Disorder

Service connection for anxiety was granted by the RO in a 
June 1968 rating decision.  However, in May 1975, the RO 
proposed severance of service connection, which was 
accomplished in July 1975.  The veteran appealed the 
severance of service connection, but it was upheld by the 
Board in an April 1977 decision.  The veteran attempted to 
reopen his claim for service connection for a psychiatric 
disorder on several occasions.  Service connection was again 
denied by the Board in a January 1990 decision.  Most 
recently, an application to reopen a claim for service 
connection for this disorder was denied by the RO in March 
1991.  The veteran did not appeal this determination.  In 
such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Evidence of record at the time of the most recent denial by 
the RO included the service medical records that showed that 
the veteran was treated for anxiety on two occasions during 
service.  Also of record were reports of hospitalization, at 
both VA and private facilities.  These included diagnoses of 
anxiety reaction, in 1967 and 1968, and schizophrenia in 
1969.  Schizophrenia was also diagnosed on VA examination in 
1973.  In March 1977, the VA director, Mental Health and 
Behavior Sciences Service, rendered an opinion that, after 
reviewing the record, the correct diagnosis of the veterans 
disorder was chronic anxiety reaction, but that this 
condition was not related to the transitory symptoms noted 
during service.  In an October 1977 statement, Pedro A. Seda, 
M.D. indicated that he had treated the veteran for complaints 
of nervousness since approximately October 1965.   More 
recently, VA outpatient treatment records through December 
1990 show diagnoses of generalized anxiety disorder and PTSD.  
A period of hospitalization at a VA facility, dated in March 
1990 shows a diagnosis of schizophrenia.  A VA examination, 
dated in August 1990, shows a diagnosis of generalized 
anxiety disorder, with depressive features.  

Evidence received subsequent to the March 1991 decision 
includes outpatient treatment records, dated through February 
1996, which include diagnoses of PTSD, generalized anxiety 
disorder, and schizophrenia.  A period of hospitalization at 
a VA facility, dated in January 1992, and a VA compensation 
examination, performed in October 1992, show a diagnosis of 
schizophrenia.  These records do not include an opinion 
indicating that the veterans condition was related to his 
period of active duty.  Also received was a certification, 
dated in December 1996, from Francisco Jaume Anselmi, M.D., 
who indicated that he was regularly treating the veteran for 
ischemic cardiomyopathy.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The medical evidence of record shows that the veteran 
continues to be treated for a psychiatric disorder.  However, 
the evidence submitted consists primarily of records of 
treatment many years after service that does not indicate in 
any way that the conditions are related to military service.  
Such evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
As to the veterans claim for service connection for PTSD, it 
noted that a confirmed diagnosis of this psychiatric 
disability that is shown to be due to service would be 
considered to be new and material evidence upon which the 
claim could be reopened.  However, no confirmed diagnosis has 
been shown in the evidence of record and service connection 
may not be established in its absence.  See 38 C.F.R. § 3.304 
(f).  Under these circumstances, as new and material evidence 
has not been submitted, the claim is not reopened and the 
appeal is denied.  

II.  Service Connection for Dermatologic
 and Gastrointestinal Disorders

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such claims, his appeal must 
fail and there is no duty on the VA to assist him in the 
development of his claims because such additional development 
would be futile.  Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following diseases 
shall be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkins disease, multiple 
myeloma, non-Hodgkins lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (1998).  Chloracne, or other 
acneform disease, may be presumed to have been incurred during 
active military service as a result of exposure to Agent 
Orange if it is manifest to a degree of 10 percent within the 
first year after the last date on which the veteran was 
exposed to Agent Orange during active service. 38 C.F.R. § 
3.307(a)(6)(ii) (1998).  Aside from these presumptive 
provisions, service connection might be established by 
satisfactory proof of direct service connection.  See Combee 
v. Brown, 34 F.3rd 1039 (Fed.Cir. 1994).

Service medical records do not reflect that the veteran had 
complaints of a gastrointestinal disorder during service.  The 
only skin disorder noted was tinea pedis, shown in treatment 
records in March and November 1964.  On examination for 
separation from service, clinical evaluation of the skin was 
normal.  Postservice medical evidence includes an examination 
by VA performed in April 1968 showing no skin disease and no 
disability of the gastrointestinal system, except to 
hepatomegaly.  Current medical evaluations include VA 
outpatient treatment records that refer to neurodermatitis of 
the left leg, in April 1995, and gastritis shown on an X-ray 
study performed in February 1995.  Neither of these disorders 
was related to service or to exposure to Agent Orange during 
service.  

The veteran is claiming service connection for various 
disabilities as a result of exposure to Agent Orange.  Service 
records show that he served in the Republic of Vietnam for 
almost 5 months during service.  However, neither 
neurodermatitis nor gastritis are disabilities for which 
presumptive service connection on the basis of exposure to 
Agent Orange may be established.  For the claim for service 
connection on a direct basis to be plausible, the veteran 
would have to submit competent medical evidence of causality 
between incidents of service and the disability for which he 
is claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  No such evidence has been submitted concerning a 
skin or a gastrointestinal disorder and service connection may 
not be established on allegations alone.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).

Finally, it is noted that tinea pedis, noted during service, 
is not currently demonstrated. Where there is no demonstration 
of current disability, a well-grounded claim has not been 
submitted.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, these claims are not well-grounded 
and must be denied.  


ORDER

The application to reopen a claim for service connection for 
an acquired psychiatric disorder, including PTSD, is denied.  
Claims for service connection for dermatologic and 
gastrointestinal disorders are denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
